                  Case 8:21-bk-00888-CPM                  Doc 7       Filed 03/11/21   Page 1 of 2

[Doddos] [District Order Denying, Disapproving, Overruling, or Striking]




                                            ORDERED.
Dated: March 11, 2021




                                     UNITED STATES BANKRUPTCY COURT
                                        MIDDLE DISTRICT OF FLORIDA
                                              TAMPA DIVISION
                                             www.flmb.uscourts.gov



In re:                                                                       Case No.
                                                                             8:21−bk−00888−CPM
                                                                             Chapter 7

Terri Awesome Miller
dba Crooked Crown
fka Terri Miller Turnbull
fka Terri Miller Mooney
fka Terri Lynn Miller




________Debtor*________/



                           ORDER DENYING MOTION FOR RELIEF FROM STAY

  THIS CASE came on for consideration, without hearing, of the Motion for Relief From Stay filed by
Anthony Caracappa , Doc. # 6 . After review, the Court determines that the motion is deficient as follows:

         Service upon the Debtor at the Debtor's address of record is not indicated. Fed. R. Bankr. P.
         3007(a), 4003(b)(4) and 7004(b)(9).

         The language used in the negative notice legend does not substantially conform to the
         approved negative notice legend language or includes an incorrect or incomplete address,
         including suite number, for the Court. Local Rule 2002−4.
                 Case 8:21-bk-00888-CPM              Doc 7      Filed 03/11/21        Page 2 of 2

        .

   Accordingly it is

   ORDERED:

        The motion is denied to allow movant to file an amended motion. No additional filing fee will
        be assessed for the filing of any amended motion filed for the purpose of correcting the noted
        deficiency.




The Clerk's Office is directed to serve a copy of this order on interested parties.

*All references to "Debtor" shall include and refer to both of the debtors in a case filed jointly by two
individuals.
